Citation Nr: 1806026	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a dental disorder claimed as claimed as residuals of dental surgery manifested by impairment of bite and speech.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a dental condition related to inadequate treatment that he received in service.  He maintains that he had treatment in service and was diagnosed with periodontosis.  The inservice dentist treated him for this condition, performing four surgeries, but instead of improving his condition, the surgeries resulted in loss of teeth, loss of mandible, and loss of maxilla, also eventually causing impairment of his bite and speech.  The Veteran was examined by VA in August 2010.  X-rays showed generalized bone loss due to periodontal condition on maxilla and mandible.  The examiner concluded that during service, the Veteran had a periodontal condition for which he received dental treatment and extractions.  The examiner opined that his problems with speech were due the absence of teeth due to the periodontal problem.

The Veteran contends that the bone loss was not due to the periodontal condition or due to that condition exclusively, but rather due to the inservice surgeries which resulted in the bone loss as well as loss of teeth and impairment of his bite and speech.  He asserts that the VA examination was inadequate.  

The RO denied the claim, indicated that the Veteran's periodontal condition was a congenital or developmental defect.  The VA examiner did not make that finding.

The Board notes that disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Thus, if the loss of bone is due to periodontal disease, compensation is not warranted.

However, in this case, the Veteran contends that the loss of bone was due to the inservice surgical procedures which were undertaken due to the periodontal condition, not solely due to the periodontal condition itself.

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303 (c) (2017).  Rather, a defect of congenital, familial or hereditary origin by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  Where a congenital condition preexisted service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Under the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  Additionally, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1); see also Verdon v. Brown, 8 Vet. App. 529 (1996) (holding that the only treatment effects that are not considered service connected are those that improved the condition and lowered the level of disability.  In other words, if the preexisting disability is more severe after in-service medical treatment, the increase in the level of disability is service connectable).

The Board finds that the VA examiner did not adequately address the etiological role, if any, the inservice dental surgeries had in the development of the Veteran's bone loss, impairment of bite, and impairment of speech.  Thus a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  

Any indicated tests, including X-rays if indicated, should be accomplished.  

The examiner should provide an opinion as to: 

(1) Is it at least as likely not (50 percent or greater probability) that any current dental impairment including bone/tooth loss, impairment of bite, and impairment of speech is due to a periodontal condition.  
(2) If so, the examiner should indicate if the periodontal condition is a congenital or development defect.  
(3) If so, the examiner should indicate if the congenital or development defect was subjected to a superimposed disease or injury during service to specifically include inservice dental procedures/surgeries which created additional disability and should identify the nature of any additional disability, to include whether it includes bone/tooth loss, impairment of bite, and impairment of speech.  

The examiner should also provide an opinion as to: 

(2) Is it at least as likely not (50 percent or greater probability) that any current dental impairment including bone/tooth loss, impairment of bite, and impairment of speech is otherwise due in any part to inservice dental procedures/surgeries.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

